       Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 1 of 44




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

EDMAR FINANCIAL COMPANY, LLC, and IRISH
BLUE & GOLD, INC.,                                Case No. __________________

                      Plaintiffs,

     vs.

CURRENEX, INC., GOLDMAN SACHS & CO.               CLASS ACTION COMPLAINT
LLC, HC TECHNOLOGIES, LLC, STATE STREET
BANK AND TRUST COMPANY, and JOHN DOE
DEFENDANTS 1-5,
                                                  JURY TRIAL DEMANDED
                      Defendants.
               Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 2 of 44




                                                    TABLE OF CONTENTS

                                                                                                                                            Page

NATURE OF THE ACTION ..........................................................................................................1

JURISDICTION AND VENUE ......................................................................................................4

THE PARTIES.................................................................................................................................5

          A.         Plaintiffs ...................................................................................................................5

          B.         Defendants ...............................................................................................................6

BACKGROUND ALLEGATIONS.................................................................................................8

          A.         The FX Market Generally ........................................................................................8

          B.         The FX OTC Market ................................................................................................9

          C.         Currenex’s ECN Alternative ..................................................................................10

DEFENDANTS’ MISCONDUCT.................................................................................................11

I.        CURRENEX SECRETLY ABANDONS “FIRST IN FIRST OUT”
          PROCESSING ...................................................................................................................11

          A.         “First In, First Out” Processing Is A Fundamental Expectation for FX
                     Trading Platforms ..................................................................................................11

          B.         Contrary to Industry Practices and Currenex’s Representations, Currenex’s
                     Platform Did Not Operate on a True “First in First Out” Basis.............................15

II.       CURRENEX WAS MOTIVATED TO ABANDON “FIRST IN FIRST OUT” TO
          BRIBE IMPORTANT CLIENTELE AND FUNNEL MONEY TO ITS
          CORPORATE PARENT ...................................................................................................17

III.      CURRENEX’S ADULTERATION OF “FIRST IN, FIRST OUT” PROCESSING
          HARMED ITS CUSTOMERS ..........................................................................................19

          A.         Secretly Giving Special Powers Reduced Competition By Key, Large
                     Liquidity Providers, Widening Spreads .................................................................20

          B.         Secretly Giving Special Powers Allowed the Privileged Liquidity
                     Providers to Steal Profits That Would Have Gone to Other Currenex
                     Customers ..............................................................................................................20

          C.         The Combination of Jump-in-Line and Last Look Further Increased
                     Plaintiffs’ Execution Costs ....................................................................................21


                                                                        i
             Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 3 of 44




          D.        Example Scenarios of Harm ..................................................................................22

IV.       EQUITABLE TOLLING DUE TO DEFENDANTS’ CONCEALMENT .......................23

V.        CLASS ACTION ALLEGATIONS ..................................................................................25

CLAIMS FOR RELIEF .................................................................................................................28

          FIRST CLAIM FOR RELIEF ...........................................................................................28

          SECOND CLAIM FOR RELIEF ......................................................................................31

          THIRD CLAIM FOR RELIEF ..........................................................................................32

          FOURTH CLAIM FOR RELIEF ......................................................................................32

          FIFTH CLAIM FOR RELIEF ...........................................................................................33

          SIXTH CLAIM FOR RELIEF...........................................................................................34

          SEVENTH CLAIM FOR RELIEF ....................................................................................38

PRAYER FOR RELIEF ................................................................................................................39

DEMAND FOR JURY TRIAL .....................................................................................................40




                                                                 ii
             Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 4 of 44




        Plaintiffs Edmar Financial Company, LLC, and Irish Blue & Gold, Inc., individually and

on behalf of all persons and entities similarly situated, bring this class action and allege as

follows:

                                       NATURE OF THE ACTION

        1.       This case is about a long-running scheme to rig auctions for foreign exchange

(“FX”) transactions. Defendant Currenex operates an Electronic Communication Network

(“ECN”) where banks, corporations, hedge funds, investors, and other traders engage in FX

transactions. Plaintiffs and members of the class often traded on Currenex via its Executable

Streaming Prices Trading Model (the “Currenex Platform”). To trade over the Platform, market

participants can submit a “bid” price (the level they were willing to buy) or an “ask” price (the

level at which they are willing to sell). Other participants on the Platform can accept these

quotes, consummating a trade. Billions of dollars’ of FX transactions are executed in this way

on Currenex each day.

        2.       A fundamental feature of an ECN is the system by which bids and offers are

matched to execute trades. The industry standard for matching bids and asks is called FIFO,

which stands for first in, first out. FIFO matching gives priority to whichever customer submits

the first quote at the best price. FIFO thus encourages price competition.

        3.       At various times during the class period, Currenex expressly represented to

Plaintiffs and class members that the Platform’s matching algorithm operated on a FIFO basis.

For instance, in 2011, Currenex represented that its Platform had a “matching engine with ‘first

in, first out’ (FIFO) prioritizing.” And again in 2015 Currenex represented: “The matching

priority . . . is based on . . . a ‘first in, first out’ basis.”




                                                         1
              Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 5 of 44




         4.       These (and other) representations and omissions were in line with the reasonable

expectations of Plaintiffs and class members that Currenex would be using the FIFO industry

standard. When Currenex stayed silent, or spoke about any aspect of its Platform without

disclosing a different matching system, that also confirmed the understanding that the Platform

was using FIFO.

         5.       Unbeknownst to Plaintiffs and members of the class, instead of operating a true

FIFO order book, Currenex operated a rigged auction. Currenex entered into secret priority

agreements with certain privileged liquidity providers—State Street, Goldman Sachs, HC

Technologies, and the Doe Defendants (together, the “Trading Defendants”)—under which the

Trading Defendants could jump in line and consummate a trade without entering a competing

quote.

         6.       Under these super-priority agreements, transactions were funneled to the Trading

Defendants even if they were late to the party, and only submitted quotes that matched what

others had previously provided. Currenex granted this secret power to incentivize the Trading

Defendants to trade over the Platform, rather than through other venues. After it was acquired by

State Street in 2007, Currenex continued to grant these priorities in order to funnel profits and

opportunities to its new corporate parent.

         7.       With these secret agreements in place, the Trading Defendants’ incentive to

compete for trades was suppressed or removed entirely. As a result, prices and spreads on

Currenex became artificial, and Plaintiffs and members of the class paid too much when buying,

and received too little when selling.




                                                  2
            Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 6 of 44




       8.       Plaintiffs were also harmed by the lost opportunity to be price-makers. Because

the Trading Defendants were allowed to jump to the front of the line, they were able to secure

business and profits that should have been given to Plaintiffs and class members instead.

       9.       Plaintiffs were also harmed by lost informational advantages. Knowing what

market participants are willing to pay (a form of “price discovery”) is a valuable advantage. This

advantage was magnified for those who were matched and thus executed transactions. As the

Currenex algorithm funneled an artificial amount of business to the Trading Defendants, so too

was the Trading Defendants’ informational advantage artificially widened.

       10.      Defendants combined these “jump in line” privileges with another special power:

a “last look” right. This refers to a set time window when the Trading Defendants could

unilaterally cancel (in industry parlance, “reject”) matched trades. “Last look” rights essentially

gave the Trading Defendants a free option. The super-powered liquidity providers could use

their jump-in-line powers to match the best quote out there, but then turn to use their last look

powers to cancel the trade if those terms proved unfavorable.

       11.      The existence of “last look” rights was hidden for a large part of the relevant

period. But even when the existence of last look rights in general was disclosed in 2015,

Plaintiffs were misled as to how often their trades would be cancelled pursuant to these “last look”

superpowers. That is, Plaintiffs and members of the class did not know of the “jump in line”

right, and thus could not know that an artificially high number of their trades were being

funneled to the subset of Platform participants who also had the “last look” rights. This further

increased Plaintiffs’ execution costs.

       12.      Currenex’s silence on its grant of priority rights constituted fraud-by-omission,

and its express representations concerning its use of FIFO constituted affirmative fraud. The




                                                  3
            Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 7 of 44




abandonment of FIFO also breached Currenex’s implied duty of good faith and fair dealing to its

contractual counterparties (Plaintiffs and class members), and it unjustly enriched the Trading

Defendants. The corruption of the Currenex Platform also violated the federal RICO Act. And

the secret arrangements also constituted illegal agreements in restraint of trade, creating artificial

prices in violation of the antitrust laws.

                                  JURISDICTION AND VENUE

        13.     Plaintiffs bring this action under Sections 4 and 16 of the Clayton Act, 15 U.S.C.

§§ 15 and 26, to recover treble damages and costs of suit, including reasonable attorneys’ fees,

against Defendants for the injuries to Plaintiffs and the class arising from Defendants’ violations

of Section 1 of the Sherman Act, 15 U.S.C. § 1. Plaintiffs also bring this action under the

Racketeer Influenced and Corrupt Organizations (“RICO”) Act , 18 U.S.C. § 1962.

        14.     The Court has subject matter jurisdiction over this action pursuant to Sections 4

and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26. Subject matter jurisdiction is also proper,

pursuant to 28 U.S.C. §§ 1331 and 1337(a). This Court also has jurisdiction over this class

action under the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), because Plaintiffs are

citizens of different states than Defendants and the amount in controversy exceeds $5,000,000.

        15.     Venue is proper pursuant to 15 U.S.C. §§ 15(a) and 22. Venue is also proper

pursuant to 28 U.S.C. § 1391(b), (c), and (d), because during the relevant period all the

Defendants resided, transacted business, were found, or had agents in this District; a substantial

part of the events or omissions giving rise to these claims occurred in this District; and a

substantial portion of the affected interstate trade and commerce discussed was carried out in this

District.




                                                  4
          Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 8 of 44




        16.     Defendants’ activities, and those of their co-conspirators, were within the flow of,

were intended to, and had a substantial effect on interstate commerce.

        17.     The Court has personal jurisdiction over Defendants pursuant to the nationwide

contacts test provided for by 15 U.S.C. § 22. Defendants are subject to personal jurisdiction in

the United States because they were formed in or have their principal places of business in the

United States and because the conspiracy was directed at, carried out in substantial part in, and

had the intended effect of, causing injury to Plaintiffs and class members residing in, located in,

or doing business throughout the United States.

        18.     Defendants are also subject to personal jurisdiction because each, either directly

or through its respective agents or affiliates, transacted business throughout the United States,

including in this district, that was directly related to the claims at issue in this action.

        19.     Alternatively, to the extent that any Defendant is not subject to jurisdiction in any

state’s courts of general jurisdiction, this Court has personal jurisdiction over the Defendant

pursuant to Rule 4(k)(2) of the Federal Rules of Civil Procedure because the Court’s exercise of

jurisdiction is consistent with the United States Constitution and laws.

                                           THE PARTIES

        A.      Plaintiffs

        20.     Plaintiff Edmar Financial Company, LLC is a Virginia limited liability company

that operated during the relevant period as a foreign limited liability company in Naples, Florida.

During the relevant period, Edmar Financial Company, LLC entered into FX spot transactions

and placed numerous orders via the Currenex Platform located in New York. On July 9, 2010,

Edmar Financial Company, LLC signed a contract with Currenex, Inc. titled “Agreement For

Currenex Services,” which included an agreement that the contract would be governed by New




                                                    5
             Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 9 of 44




York law, and that New York state and federal courts would have exclusive jurisdiction for any

dispute arising under the contract.

        21.      Plaintiff Irish Blue & Gold, Inc. is a Bahamas company with its principal place of

business in Nassau, Bahamas. During the relevant period, Irish Blue & Gold, Inc. entered into

FX spot transactions and placed numerous orders via the Currenex Platform located in New York.

On May 30, 2014, Irish Blue & Gold, Inc. signed a contract with Currenex, Inc. titled

“Agreement For Currenex Services,” which included an agreement that the contract would be

governed by New York law, and that New York state and federal courts would have exclusive

jurisdiction for any dispute arising under the contract.

        22.      Though the Platform does not identify for Plaintiffs their matched counterparties,

given Plaintiffs’ trading volume and the amount of liquidity provided to the Platform by the

Trading Defendants, on information and belief both Plaintiffs were matched with each of the

Trading Defendants on FX trades executed on the Currenex Platform during the relevant period.

For instance, during the relevant period, Plaintiffs transacted thousands of times. As discussed

below, HC Tech provided approximately 10% of the liquidity on the Platform, while Goldman

and State Street were among the largest providers on the Platform.

        B.       Defendants

        23.      Whenever reference is made to any Defendant entity, such reference includes that

entity, its parent companies, subsidiaries, affiliates, predecessors, and successors. In addition,

whenever reference is made to any act, deed, or transaction of any entity, the allegation means

that the entity engaged in the act, deed, or transaction by or through its officers, directors, agents,

employees, or representatives while they were actively engaged in the management, direction,

control, or transaction of the entity’s business or affairs.




                                                   6
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 10 of 44




       24.     Defendant Currenex, Inc. (“Currenex”) is a corporation organized and existing

under the laws of Delaware with its principal place of business in New York, New York.

Currently, Currenex is a wholly owned subsidiary of State Street. Currenex has offices in New

York and California as well as in London and Singapore.

       25.     Defendant Goldman, Sachs & Co. LLC (“Goldman Sachs”) is a company

organized and existing under the laws of the State of New York with its principal place of

business in New York, New York. Goldman Sachs was one of the liquidity providers which

entered into a secret agreement with Currenex to secure priority trading rights on the Platform.

During the relevant period, Goldman Sachs entered into FX spot transactions with class members

via the Currenex Platform in New York.

       26.     Defendant HC Technologies, LLC (f/k/a Henning-Carey Proprietary Trading,

LLC) (“HC Tech”) is a limited liability company organized and existing under the laws of the

State of Illinois with its principal place of business in Chicago, Illinois. HC Tech is an

algorithmic and proprietary trading firm. HC Tech has offices in Chicago, New York, and

London, and regularly traded on the Currenex Platform located in New York. HC Tech was one

of the liquidity providers which entered into a secret agreement with Currenex to secure priority

trading rights on the Platform. During the relevant period, HC Tech entered into FX spot

transactions with class members via the Currenex Platform in New York.

       27.     Defendant State Street Bank and Trust Company (“State Street”) is a corporation

organized and existing under the laws of the Commonwealth of Massachusetts with its principal

place of business in Boston, Massachusetts. State Street has substantial offices in New York

City and carries out substantial business in this District, including its operation of and trading on

the Currenex Platform located in New York. State Street was one of the liquidity providers




                                                  7
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 11 of 44




which entered into a secret agreement with Currenex to secure priority trading rights on the

Platform. During the relevant period, State Street entered into FX spot transactions with class

members via the Currenex Platform in New York.

       28.     In 2007, State Street bought Currenex for $564 million to add online foreign

exchange trading services. After the acquisition, State Street continued to act as a liquidity

provider with priority trading rights on the Currenex Platform. State Street executives occupy

four of the five positions on Currenex’s senior management team. In September 2017, the

Securities and Exchange Commission (“SEC”) fined State Street for misrepresentations about

liquidity-provider privileges it provided on GovEx, its U.S. treasury securities trading platform.

       29.     The John Doe Defendants are other liquidity providers that traded regularly on the

Currenex Platform and that entered into secret agreements with Currenex to secure priority rights

on the platform. At present, while Plaintiffs have reason to believe there were others, Plaintiffs

do not know the names or identities of the other liquidity providers who were given super-

priority rights on the Platform. Plaintiffs expect to be able to identify the Doe Defendants during

discovery.

                               BACKGROUND ALLEGATIONS

       A.      The FX Market Generally

       30.     FX trading involves an exchange of one country’s currency for another. The FX

market is the largest in the financial system, accounting for over a trillion dollars a day in the

United States alone.

       31.     Currencies are traded in pairs, with the Euro/U.S. dollar (“EUR/USD”), U.S.

dollar/Japanese Yen (“USD/JPY”), and British pound/U.S. dollar (“GBP/USD”) constituting the

top three pairs. The U.S. dollar is the world’s dominant currency, making up one side of most

FX trades.


                                                  8
           Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 12 of 44




       32.     Exchange rates on Currenex used to be quoted to two or four decimal places,

depending on the currency pair. The final digit was referred to as one Price Increment Point or

“pip.” Currencies are now generally quoted to three or five decimal places. For instance, the

EUR/USD rate could be 1.22265. A pip is still typically understood to be the second or fourth

decimal place, depending on the currency pair. A change in the EUR/USD rate from 1.22265 to

1.22275 would be one pip change.

       B.      The FX OTC Market

       33.      FX spot transactions1 are generally executed over-the-counter (“OTC”), meaning

a customer must use a dealer to execute the trade. The dealers have traditionally been known as

the “sell-side” of the transaction because they sell liquidity. The customers, whether buying or

selling currency, have traditionally been known as the “buy-side” because they take (or “buy”)

liquidity whether they are buying or selling the currency at prices offered by someone else.

       34.     To initiate an OTC transaction, a customer contacts a dealer, indicating the

currency and quantity she wishes to trade. The dealer responds with the prices at which it is

willing to buy or sell that currency. One way that the dealer makes money is by way of the gap

between the quoted buy and sell prices—known as the “bid/ask spread.” All else equal, the

wider the spread the more the client pays the dealer to complete the transaction. Likewise, one

way dealers compete on price is through the bid/ask spread.

       35.     In practice, several factors historically served to limit the vibrancy of this

competition. For one, OTC markets are opaque. In theory, the end user can contact other




       1
          A spot transaction is the exchange of two currencies between counterparties at an
agreed-to rate for the spot value date of typically two days—as opposed to a forward contract
where delivery occurs at some time in the future.


                                                  9
           Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 13 of 44




dealers. But this takes time and puts the end user at risk if the market moves against it in the

meantime.

       36.     The FX OTC market also suffers from extreme information asymmetry. Because

FX salespeople have strong institutional relationships and keep track of clients’ order histories,

they are often able to predict client trades even before an order is placed. Throughout the order

process salespeople are in regular contact with traders. They inform the traders of incoming

potential orders, confirm bid and ask prices, and ultimately convey placed orders to the trading

desk for processing. This system creates a playing field where customers are dependent on their

dealers for information. The premium on client relationships fostered by this system also made it

costlier for customers to switch dealers.

       C.      Currenex’s ECN Alternative

       37.     Currenex was founded in 1999 by a group of investors to purchase Waldron

Management, a company that had been developing a multibank trading service. Soon thereafter,

Currenex launched the first request-for-quote service in the FX spot markets for end-customers.2

In response to the emergence of ECN platforms, many of the largest financial institutions formed

FXAll3 to create a venue they could control. Antitrust authorities began investigating whether

the banks had set up the joint venture for anticompetitive ends.

       38.     Though for administrative purposes some platforms designate certain traders as

“Liquidity Providers,” on an ECN anyone can make prices and thus provide liquidity. Every

       2
          In a “request for quote” system, rather having to call individual banks in sequence,
customers using these platforms could send a request-for-quote to multiple dealers
simultaneously, lowering search costs associated with finding the best quote or lowest spread.
The limitation of these platforms, however, was still that only a set number of dealers were
designated market makers. It thus in many ways just is an electronic version of the “OTC”
system.
       3
          John R. Wilkes, U.S. Probes Whether Big Banks Stifled Rival in Currency Trade, Wall
Street Journal (May 15, 2002), https://www.wsj.com/articles/SB1021421905951110240.


                                                 10
           Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 14 of 44




user can technically either choose to be on the sell-side and supply liquidity or be on the buy-side

and take liquidity.

       39.     To simplify, on an ECN like the Currenex Platform, subscribers can, among other

things, post a “limit order,” which indicates at what bid or ask price they would be willing to

transact at, acting as a liquidity provider. Orders remain on the limit order book until executed

or cancelled.4 Market orders are matched with the limit orders in the book, creating an executed

trade. The identity of the buy and sell-side counterparties are usually anonymous, unless the

counterparties have agreed on a disclosed relationship.

       40.     For an ECN to be successful, there needs to be a critical mass of customers to

ensure there is sufficient liquidity to allow trades to get done in a timely and efficient manner.

This is particularly true at the outset of the platform. Thus, although limit-order markets allow

end-customers to make prices, ECNs need backing from larger sell-side institutions, like

Goldman Sachs and State Street. Proprietary firms, such as HC Tech, also regularly act as sell-

side subscribers on the Currenex Platform. During the class period, HC Tech often comprised

around 10% or more of the trading volume on the Currenex Platform.

                                DEFENDANTS’ MISCONDUCT

I.     CURRENEX SECRETLY ABANDONS “FIRST IN FIRST OUT” PROCESSING

       A.      “First In, First Out” Processing Is A Fundamental Expectation for FX
               Trading Platforms

       41.     The most important attribute of an ECN is the mechanism by which orders are

matched. Trading platforms typically execute orders on a “price/time priority” or “first in, first

out” system.



       4
         A limit order book is a record of outstanding limit orders maintained by the exchange.
Subscribers can also decide to trade by being a liquidity taker, such as placing “market orders.”


                                                 11
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 15 of 44




        42.     Under a FIFO system, the record of outstanding limit orders is managed first

based on price; the best-priced limit orders are placed at the front of the queue (the best bid and

ask prices are called the top of book “quotes”). If two limit orders have an identical price, the

one that was submitted first is matched first. If the market order is bigger than the best-price

limit order, then the remaining quantity is matched with the next-best limit order, and so on, until

the entire market order is filled.

        43.     To demonstrate, below is an example of a limit order book on the Currenex

Platform, where the best price in GBP/USD in GBP 1 million has been shown. The best bid for

GBP 1 million is 1.60302: “1.60” seen at the top, the next two decimals of “30” the two large

bold numbers on the left above the “bid” column, and the final digit of “2” coming from the

small number next to the larger numbers.




        44.     One can see that there are also bids for 1.60299, and -298, -296, and -294, which

represent inferior offers to buy British Pounds, but provide information to traders about the depth

of the book, which is important to know what prices would be needed to sell in larger quantities

than the top bidder would be willing to buy for. For instance, here the best bid is 1.60302, the

top of the column on the left. But that trader only is willing to buy GBP 1.5 million. The depth

of the book informs a trader who would like to sell more than that amount. To sell GBP 2.5




                                                 12
           Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 16 of 44




million, for instance, the remainder of the order would be matched with the second-best price of

1.60299.

       45.     Presume a trader seeing the above order book wanted to make prices by providing

limit orders for GBP 1 million. If the bidder only submitted a bid of 1.60302, under a FIFO

system that trader would not be matched with a market order for GBP 1 million, because

someone else has already stated a willingness to buy GBP 1.5 million at that price. A FIFO

system thus encourages traders to bid aggressively. A sell-side liquidity provider who provides

quotes cannot simply match the going prices—those who were there first instead get the deals,

the profits, and the valuable information to be learned from the trade.

       46.     Throughout the class period, Plaintiffs and class members reasonably understood

that the Currenex Platform operated on a FIFO basis. Given the fundamental importance of the

matching system, and the industry norms, when Currenex stayed silent about its Platform,

Currenex knew and intended that Plaintiffs and class members would understand this to mean

that the Platform would be following FIFO processing.

       47.     When Currenex spoke about any aspect of the Platform, but continued to fail to

disclose that FIFO was not being followed, those representations were all also false and

misleading because they did not disclose that the Platform was not following FIFO principles.

Currenex knew and intended that Plaintiffs and class members would mistakenly understand that

Currenex’s decision to speak about the Platform without addressing FIFO would serve as

implicit confirmation that FIFO was being followed.

       48.     Put another way, FIFO is considered a key industry standard, and Currenex never

disclosed that it was departing from this industry standard. To the contrary, when Currenex

expressly addressed the issue, it represented that it was following FIFO. For instance,




                                                13
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 17 of 44




Currenex’s 2011 product profile, titled “Currenex for Active Traders,” expressly stated that

Currenex had a “[l]ow-latency matching engine with ‘first in, first out’ (FIFO) prioritizing.”

       49.     By way of another example, on April 1, 2015, Currenex released a disclosure

entitled “Description Of Services And Conflicts Of Interest.” In this document, Currenex

devoted a section (titled “How Do Price and Time Priority Matching Work?”) to its matching

priority system:

       We provide central limit order book and request for quote style price discovery
       and matching as part of our anonymous bilateral trading service. In the central
       limit order book, the electronic trading platform comingles participants’ resting
       orders (e.g., orders crossing orders) with executable streaming price quotes
       submitted from certain liquidity providers, which as described above will vary
       from subscriber to subscriber. The matching priority with respect to an
       acceptance of any price quote is based on price and, if prices are identical, then
       on a “first in, first out” basis.

       50.     Currenex emailed these and other representations to its customers and posted

them on its website in order to attract customers.

       51.     Other major ECN FX trading venues similarly follow a FIFO trading protocol.

For instance, Electronic Broking Service (“EBS”), a large FX trading platform, publishes its

“Dealing Rules.” Rule 2.8.2 describes the EBS Matching Process:

       Once an Order is submitted, EBS Market will immediately attempt to Match the
       instruction with a Bid/Offer of better or equal price. Each Match attempt is
       prioritised in shown price, time priority order ….

       52.     Cboe FX (formerly known as Hotspot), another large FX trading platform,

likewise uses the FIFO industry standard, stating in a recent press release:

       The order matching mechanics of Cboe FX Central are consistent with other
       central limit order books in the FX market. All orders in the book … are executed
       on a price (displayed then hidden) / time priority.

       53.     That FIFO is the industry standard is also confirmed by the Securities Industry

and Financial Markets Association (“SIFMA”), a leading industry group. In its electronic



                                                14
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 18 of 44




trading primer, SIFMA states: “Most futures exchanges (and some other markets) use the central

limit order book (CLOB) trading method—or matching engines in the equities world—an

automated system which uses an algorithm to match customer orders on a price time priority

basis (no negotiation).”

       B.      Contrary to Industry Practices and Currenex’s Representations, Currenex’s
               Platform Did Not Operate on a True “First in First Out” Basis

       54.     Contrary to Currenex’s representations and Plaintiffs’ reasonable expectations,

Currenex’s FX auction Platform was rigged to favor a discrete set of its preferred clientele.

Currenex rigged the system by entering into secret agreements with large liquidity providers,

including State Street, HC Tech, Goldman Sachs, and the Doe Defendants. These Defendants

conspired with Currenex to covertly manipulate the auction process in order to steer a greater

share of FX trades towards the Trading Defendants.

       55.     These secret and undisclosed agreements gave the Trading Defendants the ability

to “jump in line” without entering a more-competitive quote. Specifically, if the Trading

Defendants merely matched the quote of another trader, the business would be sent to one of

these preferred liquidity providers, even if the other trader provided the quote first. In other

words, Currenex’s platform was not a true FIFO-based order book; it was a manipulated order

book where certain privileged traders could jump to the top of the book.

       56.     The plausibility and existence of this conspiracy to rig Currenex’s matching

algorithms is supported by substantial evidence and numerous sources. Currenex was granting

clientele super-priority rights at least as of 2005. The decision makers in entering into these

agreements were Currenex executives Cary Rosenwald and Sean Gilman. They helped create

the system where privileged liquidity providers’ orders would be placed ahead of non-privileged

customers’ orders.



                                                 15
          Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 19 of 44




         57.    These secret agreements were negotiated by senior people at Currenex and the

Trading Defendants, often over dinners and lunches in major cities like Chicago and New York.

The priority rights were given to ensure a steady stream of liquidity by the Trading Defendants.

As discussed below, HC Tech and Currenex had a particularly close relationship due to a history

of overlapping personnel. Currenex and HC Tech employees even had regular meals during

which they would discuss the jump-in-line system.

         58.   Privileged liquidity providers like HC Tech received the majority of trades for

which it had made offers, even though there were many other traders, some with faster

technology than HC Tech. HC Tech got an outsized share of the trades because of its secret

priority agreements with Currenex. Currenex knew this skew was because of its prioritization

scheme.

         59.   Russell Sears, Currenex’s former Global Head of Sales, negotiated many of the

secret priority agreements and received additional compensation that was pegged to the clients’

trade volume. Sears and Rosenwald (another senior Currenex executive) both had close

relationships with HC Tech and were involved in negotiating the secret deals. Thus, Currenex’s

top employees were incentivized to grant super-priority rights to privileged liquidity providers.

         60.   The misconduct occurring on the Currenex Platform was sufficiently widespread

that the compliance departments of Currenex and State Street were tipped off as to what was

occurring. Nevertheless, State Street continued acting as one of Currenex’s main liquidity

providers with the understanding that it would receive jump-in-line rights like the other Trading

Defendants. In fact, State Street often gave itself priority over limit orders, even though State

Street’s competing quote was at a worse price. This was particularly the case for smaller order

sizes.




                                                 16
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 20 of 44




       61.     Currenex maintained a detailed system where it assigned internal tracking codes

(“CXB” or “CXMM,” eventually aggregated into “LM”) for various liquidity providers (e.g.,

LM02 for HC Tech, LM14 for State Street). Knowing the identity of the liquidity provider for

each code would have unmasked the super-priority outliers in Currenex’s internal logs, and so

records of this accounting were probably deleted.

       62.     State Street and Currenex also conducted prioritization experiments, often

directed by David Newns, Global Head of Currenex. In these experiments, Currenex compared

the fill ratios (i.e., the rate at which customer orders are filled) for orders where neither party had

prioritization privileges (i.e., “OXO” or “Order Crosses Order”) over orders where one party had

prioritization privileges (i.e., “OXP” or “Order Crosses Price”).

       63.     Currenex also compared its current system of priority based on the identity of the

market maker to one based on the market maker’s yield and fill ratio. In this manner, Currenex

collected data on the impact of its prioritization experiments, all without its customers’

knowledge.

II.    CURRENEX WAS MOTIVATED TO ABANDON “FIRST IN FIRST OUT” TO
       BRIBE IMPORTANT CLIENTELE AND FUNNEL MONEY TO ITS
       CORPORATE PARENT

       64.     It has often been said that “liquidity begets liquidity.” By granting super-priority

rights, Currenex hoped to ensure that its trading venue would get off the ground, then thrive, by

securing the support of large liquidity providers. Currenex, of course, makes more money as

more trades are executed on its Platform. Currenex charged the buy-side subscriber typically $5

per $1 million worth of transactions.

       65.     For their part, the Trading Defendants were motivated for the obvious reason that

it allowed them to avoid having to compete on fair terms with other traders. They could reap

supra-competitive profits merely by matching the quotes from others, and then cancelling trades


                                                  17
           Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 21 of 44




they ended up not liking. Indeed, the Trading Defendants compensated Currenex in exchange

for being granted jump-in-line rights, including by providing liquidity on the platform.

       66.     Beyond this, Currenex was motivated to grant these super-priority rights because

of who the primary recipients were. For most of the relevant period, State Street was Currenex’s

corporate parent and owner. State Street was not only aware of the fraudulent scheme being run

on Currenex; it deliberately used and supported Currenex in order to further this scheme to

increase its own profits. Indeed, State Street continued supporting the fraudulent scheme even

after its compliance department was made aware of the misconduct. The benefits to State Street

were substantial. State Street steered to itself as much as three times the trading volume as the

next-highest liquidity maker, even though it was cancelling a substantial portion of its quotes.

       67.     Though not a corporate parent, HC Tech also enjoyed a cozy relationship with

Currenex. One major partner at HC Tech, Sean Gilman, was formerly the chief technology

officer of Currenex, and claims to have been “instrumental in the platform’s growth and eventual

sale to State Street.”5 Another HC Tech partner, Cary Rosenwald, was formerly “head of

strategy at Currenex, where he helped create one of the world’s leading currency exchanges.”6

Similarly, the chief architect of FX proprietary trading at HC Tech, Romain Rossier, was a

former director at Currenex and a senior software engineer.

       68.     In short, there was a close relationship at the senior management level between

Currenex and HC Tech that was used to exploit the FX market. For example, around 2011,

Currenex even created a new system whereby HC Tech was given an exclusive live feed from all

orders on the Platform, in addition to being able to jump the line merely by matching existing

       5
          https://www.hctech.com/about (“Prior to HC Tech, [Gilman] was CTO of the FX
trading venue Currenex and was instrumental in the platform’s growth and eventual sale to State
Street Bank in 2007.”).
       6
           https://www.hctech.com/about.


                                                18
          Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 22 of 44




bids or offers. Thus, unlike Plaintiffs and class members, or even other liquidity providers, HC

Tech basically saw everything, including all hidden orders, and could use the information to

trade.

         69.   This gave HC Tech unique insight into the market. HC Tech essentially had a

live feed from Currenex showing it all orders on the book and allowing HC Tech simply to

match an existing bid or offer from a client at the top of the book, thus jumping the queue. This

was highly detrimental to the client with the initial firm interest (if the market moved sharply

they could even reject the trade as they had last look privileges). Currenex itself exploited its

own similar see-all access to conduct “triangular arbitrage,” where it would compare the

available prices on at least three overlapping FX trades (e.g., EUR-USD, USD-JPY, EUR-JPY)

in order to capture the arbitrage profits before regular customers trading on the affected pairs.

         70.   Providing HC Tech with access to all orders gave HC Tech a window into the

depth of orders at a particular price; this information provided exclusive insight into the

underlying market, and made it even easier for HC Tech to cancel trades via its last look rights if

it saw an unfavorable shift in the market.

         71.   Goldman Sachs was a large-scale liquidity provider responsible for a significant

portion of Currenex’s trading volume. This made Goldman Sachs another natural participant and

beneficiary of Currenex’s scheme. Rick Schonberg, the Global Head of Electronic FX Sales and

Product Development, was responsible for negotiating Goldman Sachs’s super-priority rights. In

2014, Schonberg left Goldman Sachs to help run State Street’s electronic trading venues.

III.     CURRENEX’S ADULTERATION OF “FIRST IN, FIRST OUT” PROCESSING
         HARMED ITS CUSTOMERS

         72.   These super-priority, jump-in-line rights contravene industry norms and

expectations, as well as Currenex’s express representations. Had Currenex publicly disclosed its



                                                 19
            Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 23 of 44




scheme with the Trading Defendants and the secret agreements made regarding prioritization,

Plaintiffs and members of the class would not have traded on the Currenex Platform as they did.

The scheme harmed Plaintiffs and class members in many ways.

        A.      Secretly Giving Special Powers Reduced Competition By Key, Large
                Liquidity Providers, Widening Spreads

        73.     By secretly changing the rules governing the auction-like process, Currenex was

in effect engaged in a bid-rigging scheme, a per se violation of the antitrust laws designed to

steer business to preferred insiders. Like in any other bid-rigging schemes, those with the inside

track know they do not actually need to compete on price—so they do not.

        74.     In a properly functioning FIFO exchange, the liquidity providers need to beat the

prevailing quote (and quickly) in order to get their trades executed. But Currenex’s system of

super-priority rights eliminated this incentive. Rather, the Trading Defendants only needed to

match the current bid-ask quotes already seen on the Platform, knowing their orders would jump

to the head of the line.

        75.     Again, the Trading Defendants are not just any platform participants. For

example, as of 2018, HC Tech was ranked as the “largest spot FX liquidity provider by market

share in the Americas, ahead of global currency behemoth JP Morgan.”7 Giving such large

auction participants bid-rigging powers thus seriously distorted competition within the system.

The result was an artificial widening of bid-ask spreads. Thus, whenever Plaintiffs and class

members acted as the liquidity taker on a transaction, they paid artificially high prices (when

buying) and received artificially low prices (when selling).

        B.      Secretly Giving Special Powers Allowed the Privileged Liquidity Providers to
                Steal Profits That Would Have Gone to Other Currenex Customers

        7
         Eva Szalay, HC Tech: it’s time to speak up, FX WEEK (Jun. 26, 2018), https://www.fx-
markets.com/technology/algorithmic-trading/3642351/hc-tech-its-time-to-speak-up.


                                                20
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 24 of 44




       76.     Under a limit order book system, any participant can provide limit-order quotes

that other customers can “hit” to consummate a trade. Though most liquidity comes from a

small group of Platform participants—including the Trading Defendants—Plaintiffs and class

members could have provided liquidity and earned more profits from their trades. They were

thwarted in doing so, however, as the Trading Defendants jumped in line and stole the business

for themselves.

       C.      The Combination of Jump-in-Line and Last Look Further Increased
               Plaintiffs’ Execution Costs

       77.     Though it was an “executable” stream of quotes provided on the Platform, certain

participants were given a window of time after a deal was consummated to cancel the trade. The

risk was asymmetrical. The trader that lacked the last look power was locked into the transaction.

But the trader that had the last look power could wait to see what direction the market was

moving, and only then decide whether to execute the transaction.

       78.     Last look increases the cost of execution for those who do not have such powers.

It is a one-way ratchet. In a stylized example, consider a “buy side” trader (“Customer X”) who

agrees to buy a widget for $10 from a counterparty (“Provider Y”) who, as it turns out, has the

last look power. If during the last look window the prevailing price for a widget drops to $9, the

Customer X is still stuck with the deal, having to pay $10 for the widget. Provider Y can execute

the transaction, buy a widget in the open market for $9 and sell it to Customer X for $10,

realizing an immediate $1 profit. But if during the last look window the prevailing price for

buying a widget increases to $11, Customer X does not get the benefit of the bargain. Provider

Y could just reject the transaction—why would it sell a $11 widget for only $10? After

cancellation, the buyer has to start the entire process over, likely eventually transacting at the

new (less favorable) market price of $11.



                                                  21
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 25 of 44




       79.     Even if participants on the Currenex Platform understood their “executable”

trades could be cancelled in this way—which they did not, at least for most of the class period—

Plaintiffs and class members were misled as to how often they would be subject to this risk.

Without the jump-in-line power, traders like State Street, HC Tech, and Goldman would be

matched by the algorithm far less often than they were. That means that in the but-for world

without jump-in-line super-priority rights, Plaintiffs and class members would have seen far

more of their transactions executed at the agreed-upon terms, rather than having the deals

cancelled and rebooked at new, less-favorable terms.

       D.      Example Scenarios of Harm

       80.     To see some of the above concepts in play, consider a base scenario where the

“top of book” for EUR/USD has a “bid” price of 1.1827 and an “ask” price of 1.1830. If

Customer A enters a market order to buy, in a normally functioning FIFO system, Customer A

would be matched with whoever first provided the 1.1830 ask quote, in this hypothetical

Customer B.

       81.     Consider instead that State Street would like to make an offer to sell EUR/USD as

a liquidity provider. In a normal FIFO environment, it would see the “top of book” “ask” at

1.1830 and know it would have to show a better ask price to be matched with any market orders.

State Street would have to make a more-aggressive ask. If State Street submitted a better ask in

order to secure the business, Customer A would get a better price on its market order.

       82.     But with prioritization rights, State Street need only match Customer B’s “ask.”

In this scenario, Customer A would instead be matched with State Street. Customer B is also

now worse off—it would have secured a trade on terms it viewed as favorable, as well as gained

knowledge about the “flow.” This, even though Customer B was first-in with the 30 ask (with

“30” here being the industry parlance referring to the last two digits in 1.1830).


                                                 22
           Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 26 of 44




        83.      The insertion of prioritization rights thus harms Customer A (by way of paying

more than it would have) and Customer B (by way of having Customer A’s business steered to

State Street).

        84.      Consider now the impact that State Street—but not Customer B—has been given

“last look” rights. Whereas without prioritization rights Customer A would have consummated a

firm-commitment to deal at 30 with Customer B, instead now Customer A is matched with State

Street who is given an opportunity to cancel the trade.

        85.      Customer A thus may get hit with a double-whammy. State Street now has what

amounts to a free option of dealing with Customer A at 30. If during its last look window it can

find somewhere to buy for less than 30, it can do so, then turn and sell to Customer A for 30, and

secure a risk-free profit. But if during State Street’s last look window it determines the market

has moved against it such that it now costs 31 to buy, it could exercise its last look power to

reject the trade.

        86.      The last look power thus creates a one-way ratchet effect. If the market moves in

favor of Customer A, the deal will be cancelled and Customer A will have to re-enter the market,

which means here trying to buy at 31 instead of 30 (and then hoping to not get ‘last looked’

again). But if the market moves against Customer A, the deal will go through anyway, which

means here Customer A will end up paying 30 even though in theory the new market price is

only 29.

IV.     EQUITABLE TOLLING DUE TO DEFENDANTS’ CONCEALMENT

        87.      Plaintiffs and class members were unaware that the Currenex Platform was giving

jump-in-line powers to the Trading Defendants. Plaintiffs did not discover and could not have

discovered through the exercise of reasonable due diligence that they were harmed by the jump-

in-line scheme.


                                                 23
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 27 of 44




        88.     Currenex did not disclose to its customers that super-priority rights had been

given to privileged liquidity providers.

        89.     Defendants actively and effectively concealed their collusion. For instance, as

discussed above Currenex affirmatively represented the Platform matched on a FIFO basis.

        90.     Defendants’ conspiracy was also self-concealing. The success of the conspiracy

depended on the counterparties’ unawareness of the super-priority provided to certain liquidity

providers. Defendants executed their conspiracy through non-public methods of communication

to conceal their agreements from Plaintiffs and the class.

        91.     The Currenex Platform’s algorithm for assigning trades between customers and

liquidity providers is opaque and nonpublic. Even information about counterparties for trades

executed via the Currenex Platform is generally unavailable. Unlike most other multilateral FX

platforms, Currenex does not even disclose its daily trading volume. Because the Currenex

Platform is anonymous, Plaintiffs and the class would have no way of knowing who their

counterparties were, making it impossible for them to observe that Defendants’ prices were being

prioritized over everyone else’s. Currenex also typically only informs its customers when a trade

has been executed, not when a trade has been rejected.

        92.     Because Defendants employed acts and techniques that were calculated to conceal

the existence of such illegal conduct, Plaintiffs could not have discovered the existence of this

unlawful conduct through their exercise of due diligence until it was revealed recently by former

insiders to Plaintiffs’ counsel.

        93.     Plaintiffs, either directly or through professional investment advisors and/or

managers they hired, regularly monitored their investments and conducted due diligence to try to

avoid being harmed by financial misconduct throughout the class period. Plaintiffs have




                                                 24
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 28 of 44




engaged in reasonable due diligence under the circumstances. Plaintiffs regularly monitored

pricing for the FX spot transactions they entered into on the Currenex Platform. Through these

efforts, Plaintiffs endeavored to obtain the best prices possible for their spot trades.

       94.     For the forgoing reasons, any applicable statute of limitations affecting or limiting

the rights of action have been tolled.

V.     CLASS ACTION ALLEGATIONS

       95.     Plaintiffs, on behalf of themselves and those similarly situated, seek damages

against Defendants based on the allegations contained herein.

       96.     Plaintiffs bring this action on behalf of themselves and as a class action under

Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, seeking monetary

damages on behalf of the following class:

       All persons and entities who traded on, provided liquidity for, or otherwise
       attempted to transact FX spot trades on Currenex, Inc.’s Executable Streaming
       Prices Trading Model (or similar functioning platforms operating under different
       names) from January 1, 2005 to the present.

       Excluded from the class are Defendants and their employees, affiliates, parents,
       subsidiaries, and co-conspirators, whether or not named in this Complaint, and the
       United States government.

       97.     Numerosity. Members of the class are so numerous that joinder is impracticable.

Plaintiffs do not know the exact size of the class, but believe that there are several hundred and

potentially thousands of class members geographically dispersed throughout the United States.

       98.     Typicality. Plaintiffs’ claims are typical of the claims of the members of the class.

Plaintiffs and all members of the class were damaged by the same wrongful conduct of

Defendants. For example, Defendants’ wrongdoing caused Plaintiffs and members of the class

to pay inflated bid/ask spreads on the Currenex Platform. Plaintiffs and members of the class

also paid Currenex transaction fees in reliance on its fraudulent misrepresentations.



                                                  25
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 29 of 44




        99.     Plaintiffs will fairly and adequately protect and represent the interests of the class.

The interests of Plaintiffs are coincident with, and not antagonistic to, those of the class.

Accordingly, by proving their own claims, Plaintiffs will prove other class members’ claims as

well.

        100.    Adequacy of Representation. Plaintiffs are represented by counsel who are

experienced and competent in the prosecution of class action litigation, including particularly

antitrust and similar cases arising out of financial services. Plaintiffs and their counsel have the

necessary financial resources to adequately and vigorously litigate this class action. Plaintiffs

can and will fairly and adequately represent the interests of the class and have no interests that

are adverse to, conflict with, or are antagonistic to the interests of the class.

        101.    Commonality. There are questions of law and fact common to the class that

relate to the existence of the conspiracy alleged, and the type and common pattern of injury

sustained as a result thereof, including, but not limited to:

                (a)     whether Defendants and their co-conspirators engaged in a combination or

conspiracy to fix, raise, maintain, stabilize, and/or otherwise artificially inflate bid/ask spreads on

FX spot transactions in violation of the Sherman Act;

                (b)     the identity of the participants in the conspiracy;

                (c)     the duration of the conspiracy;

                (d)     the nature and character of the acts performed by Defendants and their co-

conspirators in furtherance of the conspiracy;

                (e)     whether Currenex made material misrepresentations or omissions about its

Currenex Platform;

                (f)     whether Defendants aided and abetted fraudulent conduct;




                                                   26
          Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 30 of 44




                 (g)    whether the conduct of Defendants and their co-conspirators, as alleged in

this Complaint, caused injury to the business and property of Plaintiffs and other members of the

class;

                 (h)    whether Defendants and their co-conspirators fraudulently concealed the

conspiracy’s existence from the Plaintiffs and the members of the class;

                 (i)    whether Defendants have acted or refused to act on grounds generally

applicable to the class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the class as a whole;

                 (j)    the appropriate injunctive and equitable relief for the class;

                 (k)    whether Defendants were unjustly enriched at the expense of Plaintiffs and

the class; and

                 (l)    the appropriate measure of damages sustained by Plaintiffs and other

members of the class.

         102.    Predominance. During the relevant period, Plaintiffs entered into agreements

with Currenex containing materially similar obligations, and their interests are coincident with

and not antagonistic to those of the other members of the class. Questions of law and fact

common to the members of the class predominate over questions that may affect only individual

class members because Defendants have acted on grounds generally applicable to the entire class,

thereby making a common methodology for determining class damages as a whole appropriate.

Such generally applicable conduct is inherent in Defendants’ wrongful conduct.

         103.    Superiority. Class action treatment is a superior method for the fair and efficient

adjudication of the controversy. Such treatment will permit a large number of similarly situated,

geographically dispersed persons or entities to prosecute their common claims in a single forum




                                                  27
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 31 of 44




simultaneously, efficiently, and without the unnecessary duplication of evidence, effort, or

expense that numerous individual actions would engender. The benefits of proceeding through

the class mechanism, including providing injured persons or entities a method for obtaining

redress on claims that could not practicably be pursued individually, substantially outweigh any

potential difficulties in managing this class action. The class has a high degree of cohesion, and

prosecution of the action through representatives would be unobjectionable.

        104.    Plaintiffs know of no special difficulty to be encountered in the maintenance of

this action that would preclude its maintenance as a class action.

                                      CLAIMS FOR RELIEF

                             FIRST CLAIM FOR RELIEF
 (Conspiracy to Restrain Trade in Violation of Violation of Section 1 of the Sherman Act,
                                 against all Defendants)

        105.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though

fully set forth herein.

        106.    Currenex and each of the Trading Defendants entered into and engaged in a

combination and conspiracy in restraint of trade in violation of §1 of the Sherman Act, 15 U.S.C.

§1, et seq. For the sake of clarity, Plaintiffs allege that the Currenex-HC Tech agreement is an

independent antitrust violation, for example, from the Currenex-Goldman agreement.

        107.    At least in the period prior to its acquisition by State Street, State Street and

Currenex were separate entities, whereby Currenex’s agreement with State Street itself

represented an illegal, anticompetitive agreement. To the extent Currenex and State Street rely

on their alleged unity of interest after the corporate acquisition to argue they cannot “conspire”

together, then for that later period, State Street is liable for the illegal agreements Currenex

entered into with the other Trading Defendants. After acquiring Currenex, State Street

deliberately engaged in specific acts in furtherance of Currenex’s super-priority scheme. Among


                                                  28
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 32 of 44




other acts, State Street, with full awareness of Currenex’s jump-in-line scheme, dictated and

encouraged this conduct by providing significant liquidity to the Currenex platform with the

understanding that State Street would receive jump-in-line super-priority along with the other

Trading Defendants and furthering the relationship between Currenex and other Trading

Defendants through additional acts, including the hiring of a key executive of a Trading

Defendant who was responsible for negotiating the jump-in-line privileges of that Defendant.

       108.    Each of the jump-in-line agreements as set forth above inflicted severe financial

harm on Plaintiffs and class members, and restrained competition in the market for FX trades.

       109.    The Trading Defendants were able to avoid competition with other potential

liquidity providers because of their respective jump-in-line agreements. They were direct

beneficiaries of what amounts to a bid-rigging scheme, a per se violation of the Sherman Act.

Whereas the order book was supposed to effectuate a fair and open “auction” among participants

for FX trades, in fact the “bids” were rigged with business being steered to Currenex’s preferred

participants. Currenex facilitated and implemented this scheme by reaching separate

prioritization agreements with each of the Trading Defendants and implementing them on its

platform.

       110.    The Trading Defendants were each aware that they had been given secret bid-

rigging benefits, and that Currenex was reaching agreements with a select few other privileged

liquidity providers. Indeed, they compensated Currenex in exchange for being granted jump-in-

line rights, including by way of increased liquidity on the Platform.

       111.    Defendants injured Plaintiffs and class members through their respective schemes,

resulting in hundreds of millions and potentially billions of dollars in damages. Instead of

competing with each other to provide more competitive prices for FX trades, the Trading




                                                29
          Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 33 of 44




Defendants instead relied heavily on their super-priority privileges, where they could “jump the

line” and enjoy fully-executed orders merely by matching prevailing prices rather than providing

better ones.

        112.    Each scheme alleged herein had and is having the following effects, among others:

                (a)     The bid/ask spreads and prices paid by Plaintiffs and class members have

been fixed or stabilized at artificially inflated levels;

                (b)     Plaintiffs and class members were deprived of entering into market-rate

FX spot transactions due to the distortion of priority rights on the Currenex Platform;

                (c)     Plaintiffs and class members have been deprived of the benefits of free,

open, and unrestricted competition; and

                (d)     Competition in establishing bid/ask spreads paid in the United States by

FX spot traders has been unlawfully restrained, suppressed, and eliminated.

        113.    All these damages were exacerbated by the last look rights provided to super-

priority liquidity providers, as discussed above.

        114.     By restraining competition among horizontal competitors for the supply of FX

spot liquidity, Defendants’ schemes constitute a violation of Section 1 of the Sherman Act.

Plaintiffs and class members have sustained injury to their businesses or property of the type that

the antitrust laws were meant to punish and prevent.

        115.    As a direct, material, and proximate result of Defendants’ violations of §1 of the

Sherman Act, Plaintiffs and members of the class have suffered injury to their businesses and

property, within the meaning of §4 of the Clayton Act, throughout the class period.

        116.    Plaintiffs and class members are entitled to treble damages for Defendants’

violations of §1 of the Sherman Act under §4 of the Clayton Act.




                                                    30
          Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 34 of 44




        117.    Plaintiffs and class members are also entitled to an injunction against Defendants,

preventing and restraining the violations alleged above, under §16 of the Clayton Act.

                                 SECOND CLAIM FOR RELIEF
                                   (Fraud, against Currenex)

        118.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though

fully set forth herein.

        119.    Due to the fundamental understanding that ECNs operate on a FIFO basis,

Customers who subscribed to the Currenex Platform reasonably relied upon the expectation of a

FIFO-based trading platform. Within the FX market, FIFO is considered a key industry standard,

because most trading platforms execute orders on a FIFO system. FIFO is considered a normal

attribute of a fair and efficient exchange, enabling equal opportunity to traders based on

price/spread competition and fast liquidity provision, as opposed to preferences geared towards a

specific market maker. Currenex’s silence as to the presence of prioritization agreements

constituted fraud by omission.

        120.    For similar reasons, when Currenex spoke about any aspect of its Platform

without disclosing a different matching system, that only further cemented the understanding that

the Platform was using FIFO. Thus, all of Currenex’s representations to customers about the

Currenex Platform, and indeed even the operation of the Currenex Platform itself, were

actionably misleading in the absence of clear disclosures that it was using an adulterated FIFO

system.

        121.    Moreover, as set forth above, Currenex expressly represented on multiple

occasions that it would operate the Platform on a FIFO basis.

        122.    Currenex’s secret practice of granting jump-in-line powers to privileged liquidity

providers—which were taking place while the above representations to customers were being



                                                31
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 35 of 44




made—rendered Currenex’s silence, all of its representations about the Platform, and its express

representations false and misleading.

        123.    Currenex’s representations and omissions were material to traders and buy-side

firms and would have impacted their decision to participate on the Currenex Platform.

        124.    Plaintiffs and class members reasonably relied upon Currenex’s representations

and omissions in deciding to subscribe and use the Currenex Platform.

                               THIRD CLAIM FOR RELIEF
                 (Aiding and Abetting Fraud, against the Trading Defendants)

        125.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though

fully set forth herein.

        126.    The Trading Defendants knew that the super-priority matching system of the

Currenex Platform was a fraud being perpetrated on Plaintiffs and class members.

        127.    The Trading Defendants aided and abetted this fraud, providing substantial

assistance to the scheme by directing a large amount of their FX business to the Currenex

Platform and knowingly participating in and benefitting from the super-priority system.

        128.    But for this substantial assistance, the fraudulent scheme would not have been

able to be carried out, and Plaintiffs and class members would not have suffered damages

described above.

                            FOURTH CLAIM FOR RELIEF
      (Breach of Implied Covenant of Good Faith and Fair Dealing, against Currenex)

        129.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though

fully set forth herein.

        130.    Plaintiffs and class members entered into valid and enforceable agreements with

Currenex before trading on the Currenex Platform.




                                                32
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 36 of 44




        131.    Plaintiffs and class members have fully performed their obligations under these

agreements.

        132.    Implicit in all contracts governed by New York law is a covenant of good faith

and fair dealing in the course of contract performance. The covenant of good faith and fair

dealing provides that a party shall not do anything that will have the effect of destroying or

injuring the right of the other party to receive the fruits of the contract.

        133.    In breach of this implied covenant, Currenex sought to withhold the benefits of its

agreements with Plaintiffs and class members by manipulating its platform to secretly and

intentionally harm Plaintiffs and class members in order to benefit a few select users of the

Platform and itself.

        134.    As direct and proximate result of Currenex’s breach of the covenant of good faith

and fair dealing, Plaintiffs and class members suffered harm as expounded upon above.

                                 FIFTH CLAIM FOR RELIEF
                           (Unjust Enrichment, against all Defendants)

        135.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though

fully set forth herein.

        136.    Defendants were unjustly enriched at the expense of and to the detriment of

Plaintiffs and class members. As described above, Defendants knowingly acted in an unfair,

unconscionable, and oppressive manner towards Plaintiffs and members of the class by

conspiring to maintain artificially inflated bid/ask spreads, in conscious or reckless disregard for

class members’ rights.

        137.    Currenex, in its capacity as operator of the Platform, knowingly acted in an unfair,

unconscionable, and oppressive manner towards Plaintiffs and members of the class by receiving




                                                   33
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 37 of 44




more transaction fees as a result of the super-priority it provided to the other Defendants at the

expense of class members.

        138.    The Trading Defendants were unjustly enriched at the expense of Plaintiffs and

members of the class when they paid these Defendants more than they otherwise would have in

the form of bid/ask spreads as a result of Defendants’ scheme.

        139.    Plaintiffs and class members have no adequate remedy at law for these

misappropriated gains. The Court should issue a constructive trust compelling Defendants to

disgorge to Plaintiffs and class members all unlawful or inequitable proceeds Defendants

received, and all funds Defendants unjustly retained that should have been paid to Plaintiffs and

members of the class. Plaintiffs and class members are also entitled to rescission of the

transactions or rescissory damages.

        140.    Plaintiffs and class members seek restoration of the monies of which they were

unfairly and improperly deprived, as described herein.

                               SIXTH CLAIM FOR RELIEF
       (Civil RICO, 18 U.S.C. § 1962(c), against Currenex, State Street, and HC Tech)

        141.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though

fully set forth herein.

        142.    Defendants Currenex, State Street, and HC Tech are corporate entities, and

therefore “persons” under 18 U.S.C. § 1961(3) as well as 1 U.S.C. § 1.

        143.    The Enterprises. The “ECN Enterprise” consists of the association-in-fact

created by the relationships between those who used the Platform to trade FX. In the alternative,

the “Currenex Enterprise” consists of Currenex, whose employees and agents operated the

Platform.




                                                 34
          Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 38 of 44




         144.   Either way the enterprise is defined, its purpose was the same: to steer non-

privileged customers into trading at worse prices, through the grant of secret line-jumping rights

to benefit the privileged liquidity providers at the expense of other traders on the platform.

         145.   Currenex provided the platform and made false representations to customers that

trades would be cleared on a FIFO basis, while arriving at secret agreements with the Trading

Defendants to give them super-priority rights in dealing with customers. Neither enterprise

could accomplish its purpose without coordinated activity among Currenex, State Street, and HC

Tech.

         146.   Pattern of Racketeering Activity. For many years, the enterprises were engaged

in, and continue to be engaged in, activities that affect interstate commerce. The unlawful

enterprises in violation of RICO have been and remain longstanding, continuous, and open-

ended.

         147.   The RICO defendants, individually and as part of the enterprises, have engaged,

and continue to engage, directly or indirectly, in a pattern of racketeering activity in violation of

18 U.S.C. § 1962(c). The RICO defendants, acting individually and as part of the enterprises,

devised the scheme in order to defraud and to obtain money or property by means of false or

fraudulent pretenses and representations. Each Defendant’s participation is crucial to the

racketeering activity.

         148.   Currenex enabled, conducted, and maintained the scheme by knowingly making

materially false and misleading statements to customers through the mail or wires, to induce

customers to purchase services on the Currenex Platform and to conceal the true nature of the

services. Indeed, as discussed above, in the absence of a clear disclaimer about the presence of




                                                 35
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 39 of 44




the adulterated FIFO system, all of Currenex’s communications with clients were fraudulently

misleading.

       149.    State Street and HC Tech enabled, conducted, and maintained the scheme by

knowingly operating and executing the scheme by negotiating, securing, and exercising their

line-jumping powers on the platform at the expense of non-privileged customers.

       150.    Currenex, State Street, and HC Tech, individually and as part of the enterprises,

have used the mails and wires to be used, or reasonably knew the mails and wires would be used,

to knowingly make fraudulent misrepresentations and omissions. Each use of the mails and

wires has furthered the scheme and enabled the RICO defendants to take money and property

from non-privileged customers and putative class members through false pretenses and material

false statements or omissions.

       151.    Senior employees at Currenex, including David Newns (Global Head of

Currenex), Russell Sears (Global Head of Sales), and other senior salespeople, such as Cary

Rosenwald and Sean Gilman, controlled and managed the enterprises by negotiating and

implementing the superiority agreements with Trading Defendants.

       152.    State Street, by way of its senior FX trading employees and agents on its behalf,

controlled and managed the enterprises by insisting on, negotiating, securing, and exercising

jump-the-line powers when it knew or reasonably knew that the mail and wires would be used to

knowingly make fraudulent misrepresentations and omissions.

       153.    HC Tech, by way of its senior FX trading employees and agents on its behalf

including Cary Rosenwald and Sean Gilman, controlled and managed the enterprises by insisting

on, negotiating, securing, and exercising jump-the-line powers when it knew or reasonably knew




                                               36
           Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 40 of 44




that the mail and wires would be used to knowingly make fraudulent misrepresentations and

omissions.

          154.   The RICO defendants have specific knowledge that the mails and wires are being

used to advance the overall purpose of executing the scheme to defraud, or it was reasonably

foreseeable that the mails and wires would be used because executing their scheme depends on

calling or emailing customers, and transmitting and requesting the execution of various trades by

the mails and wires.

          155.   Each of the thousands of uses of the mails and wires as part of the scheme,

spanning a period of no fewer than three years, constitutes a separate instance of mail or wire

fraud under 18 U.S.C. §§ 1341 and 1343, and thus is a predicate act. These predicate acts

constitute “a pattern of racketeering activity” under 18 U.S.C. §§ 1961 and 1962.

          156.   As part of this scheme, the acts of racketeering activity have occurred after the

effective date of the RICO statute, 18 U.S.C. § 1961 et seq. The acts of racketeering are an

ongoing part of the RICO defendants’ regular way of doing business. This scheme is ongoing,

and the RICO defendants each benefit from the continued operation of the scheme.

          157.   Relationship of Pattern of Racketeering Activity to the Enterprises. Under

either definition, the goal of the enterprises is to fraudulently force non-privileged customers to

execute FX trades at worse prices, due to privileged liquidity providers having super-priority

rights.

          158.   This pattern of racketeering activity described above is integral to the scheme.

Without engaging in mail and wire fraud, the RICO defendants would have been unable to

procure the trades (or in the case of Currenex, commissions and fees) that they seek.




                                                  37
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 41 of 44




       159.    Each RICO defendant, individually and as a member of the enterprise, conducted

or participated in the racketeering activity described above, thus violating 18 U.S.C. § 1962(c).

       160.    As a direct and proximate result of the RICO violations described in this

complaint, Plaintiffs and class members have suffered substantial and concrete injury because

they were caused to unknowingly trade on the Currenex Platform at worse prices, or suffer

reduced volumes at desired prices. These harms constitute injuries to Plaintiffs’ property under

18 U.S.C. § 1964.

       161.    The RICO defendants’ conduct has involved and continues to pose a threat of

long-term illegality since it is believed to have commenced many years ago and has actively

continued to the present. The pattern of racketeering activity has been directed towards

thousands of persons, including Plaintiffs, and the pattern has spanned many years. Because of

the aforementioned violations of 18 U.S.C. § l962(c), Plaintiffs are entitled to compensatory and

treble damages in an amount to be determined at trial, as well as costs and fees.

                           SEVENTH CLAIM FOR RELIEF
      (Civil RICO, 18 U.S.C. § 1962(d), against Currenex, State Street, and HC Tech)

       162.    In violation of 18 U.S.C. § 1962(d), Currenex, State Street, and HC Tech

conspired to violate the provisions of 18 U.S.C. § 1962(c) in that they knowingly agreed and

conspired to conduct or participate in, directly or indirectly, the affairs of an enterprise through

the pattern of racketeering activity described above. The volume and frequency of the fraudulent

activity, and the continuance of the scheme for over many years and continuing to this day, could

not have occurred without the consent and knowing collusion of the RICO defendants.

       163.    As part of, and to advance, their conspiracy, the RICO defendants agreed to and

conspired in the commission of the many predicate acts described above, with the knowledge

that those acts were in furtherance of that pattern of racketeering activity. As part of and to



                                                  38
         Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 42 of 44




advance their conspiracy, each RICO Defendant agreed to and did commit at least two predicate

acts of racketeering.

       164.      Plaintiffs’ and class members’ property interests have been injured by, and as a

direct and proximate result of the violations of 18 U.S.C. § 1962(d). Because of the violations of

18 U.S.C. § l 962(d), Plaintiffs and class members are entitled to compensatory and treble

damages in an amount to be determined at trial, as well as costs and fees.

                                       PRAYER FOR RELIEF

       165.      WHEREFORE, Plaintiffs, on behalf of themselves and the proposed class,

respectfully request that the Court:

                 (a)    Determine that this action may be maintained as a class action pursuant to

Federal Rule of Civil Procedure 23(a) and (b)(3), direct that reasonable notice of this action, as

provided by Federal Rule of Civil Procedure 23(c)(2), be given to the class, and declare Plaintiffs

as the representatives of the class;

                 (b)    Adjudge and decree that the unlawful conduct alleged herein violates

Sections 1 of the Sherman Antitrust Act, 15 U.S.C. § 1;

                 (c)    Permanently enjoin and restrain Defendants from continuing and

maintaining the conspiracy alleged in the Complaint under Section 16 of the Clayton Antitrust

Act, 15 U.S.C. § 26;

                 (d)    Award Plaintiffs and class members damages against Defendants for their

violations of federal antitrust laws, in an amount to be trebled under Section 4 of the Clayton

Antitrust Act, 15 U.S.C. § 15, plus interest;

                 (e)    Award Plaintiffs and class members treble damages, pursuant to RICO, 18

U.S.C. § 1964;




                                                 39
           Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 43 of 44




                (f)      Award Plaintiffs and class members damages against Defendants for their

fraudulent misrepresentation, fraudulent omission, and breach of the duty of good faith and fair

dealing;

                (g)      Award reasonable attorneys’ fees and costs;

                (h)      Award all available pre-judgment and post-judgment interest, to the fullest

extent available under law or equity from the date of service of the initial complaint in this action;

                (i)      Decree that Defendants have been unjustly enriched by their wrongful

conduct and award restitution to Plaintiffs and class members;

                (j)      Direct such further relief it may deem just and proper.



                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demands a jury

trial as to all issues triable by a jury.



DATED: New York, New York
       August 4, 2021

    RUDDY GREGORY, PLLC                             QUINN EMANUEL URQUHART &
                                                    SULLIVAN, LLP

    By: /s/ Mark Ruddy____                             By: /s/ Daniel L. Brockett____
    Mark Ruddy                                         Daniel L. Brockett
    1225 15th Street NW                                Steig D. Olson
    Washington, DC 20005                               Christopher M. Seck
    Telephone: (202) 797-0762                          51 Madison Avenue, 22nd Floor
    Fax: (202) 318-0543                                New York, New York 10010
    mruddy@ruddylaw.com                                Telephone: (212) 849-7000
                                                       Fax: (212) 849-7100
                                                       danbrockett@quinnemanuel.com
                                                       steigolson@quinnemanuel.com
                                                       christopherseck@quinnemanuel.com




                                                  40
Case 1:21-cv-06598-LAK Document 1 Filed 08/04/21 Page 44 of 44




                                      Jeremy D. Andersen (pro hac vice
                                      forthcoming)
                                      865 South Figueroa Street, 10th Floor
                                      Los Angeles, California 90017
                                      Telephone: (213) 443-3000
                                      Fax: (213) 443-3100
                                      jeremyandersen@quinnemanuel.com

              Counsel for Plaintiffs and the Proposed Class




                                 41
